Citation Nr: 1616889	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  06-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for depression.

2.  Entitlement to an effective date prior to January 20, 2012, for the grant of service connection for bilateral lower extremity radiculopathy.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to August 1, 2011.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to July 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In particular, a February 2012 rating decision granted service connection for radiculopathy of both lower extremities, effective January 20, 2012.  A September 2013 rating decision granted service connection for depression and assigned an initial evaluation of 50 percent, effective December 15, 2005.  A January 2014 rating decision granted TDIU, effective June 16, 2013.

In November 2014, the Board remanded the claims for further development.

In an August 2015 rating decision, the RO granted an earlier effective date of August 1, 2011, for the grant of TDIU. However, as the grant of an earlier effective date did not represent a total grant of benefit sought on appeal, the issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an earlier effective for TDIU prior to August 1, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's depression has not been manifested by a lack of hygiene, speech that is illogical or incoherent, abnormal mental trends involving delusions or hallucinations, homicidal ideation, impaired insight, affect that is incongruent to mood, or psychosis that is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Resolving the benefit of the doubt in favor of the Veteran, the medical evidence indicates that the radiculopathy associated with service-connected lumbar spine disability were present in an August 24, 2010 VA emergency treatment record.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 50 percent disabling for depression have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an effective date of August 24, 2010, but no earlier, for the award of service connection for bilateral lower extremity radiculopathy, have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.158, 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected depression arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice as to this claim is needed.

Moreover, 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Once a decision has been made awarding service connection, a disability rating, and an effective date, 
§ 5103(a) notice has served its purpose, as the claim has already been substantiated. Sutton v. Nicholson, 20 Vet. App. 419 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, to include obtaining VA treatment records and affording VA examinations.  Pursuant to the Board's November 2014 remand directives, the Veteran's vocational rehabilitation folder has been associated with the claims folder.  Thus, there has been substantial compliance with the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Accordingly, the Board will address the merits of the Veteran's claims.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran seeks an initial rating in excess of 50 percent for depression.  The RO awarded service connection for depression in a September 2013 rating decision and assigned a 50 percent evaluation, effective from December 15, 2005.  The Veteran's service-connected depression is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 indicates that the Veteran has "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." GAF scores ranging between 61 and 70 reflect "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships."  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

VA mental health treatment records dated from November 2005 to October 2007 generally show that the Veteran was oriented to time, person and place.  The Veteran was dressed appropriately and had fair personal hygiene and grooming.  The Veteran's mood was described as anxious but also cooperative.  There was no impairment in thought content or thought process or memory.  Speech was normal.  The Veteran denied having suicidal or homicidal ideations.  Insight and judgement were deemed to be fair to good.  GAF scores ranged from 51-60.

VA mental health treatment records dated from January 2008 to June 2010 show that the Veteran was dressed appropriately and well-groomed.  He was cooperative.  Speech was normal.  The Veteran displayed good eye contact.  There was no impairment in thought content or thought process.  The Veteran denied having suicidal or homicidal ideations.  There was no impairment in memory or cognitive function.          

VA mental health treatment records dated from March 2011 to February 2013 show that the Veteran was neatly dressed and well-groomed.  He was calm and cooperative.  He had good eye contact.  His speech was normal in rate and volume.  His mood ranged from good to angry and his affect was sometimes euthymic.  His thought processes were logical and linear.  He denied any suicidal or homicidal ideations.  He denied having delusion.  His memory/cognition was intact.  GAF scores ranging from 55 to 60 were assigned. 

A February 2013 report was received from J. M., a private psychologist.  Dr. M. provided an overview of the Veteran's mental health symptoms since 1991.  Based on his review of the record, Dr. M. felt that the Veteran had significant occupational and social impairment with deficiencies in most areas, such as work, school, family relations, and mood, due to such symptoms as nearly-continuous depression which affects his ability to function independently, appropriately and effectively; he has impairment impulse control (such as unprovoked irritability with periods of violence); difficulty adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  

On VA examination in July 2013, the Veteran was diagnosed as having depression, NOS.  On clinical evaluation, he was noted to have the following symptoms associated with his depression:  depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, circumstantial, circumlocutory or stereotyped speech, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner felt that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  A GAF score of 50-55 was assigned. 

VA mental health treatment records dated from January 2014 to May 2015 show that the Veteran was casually dressed.  He was calm and cooperative.  He was oriented to person, place and circumstance.  His speech was normal in rate and volume.  His mood ranged from down to irritable.  His affect was blunted.  Thought processes were logical and linear.  He denied having suicidal or homicidal ideations.  He denied having audio or visual hallucinations.  Recent and remote memory were grossly intact.  Insight and judgment were both fair.  GAF scores of 55 were assigned.  

The Board finds that the preponderance of the evidence shows that the Veteran does not meet the criteria for a 70 percent rating at any time during the appeal period.  Although the private psychologist indicated that the Veteran's symptoms meet the criteria for an evaluation of 70 percent, the VA examination and the multiple treatment records do not reveal a lack of hygiene, speech that was illogical or incoherent, abnormal mental trends involving delusions or hallucinations, homicidal ideation, impaired insight, affect that was incongruent to mood, or psychosis.  The symptoms and related level of impairment are more closely analogous to that contemplated by the current 50 percent rating. Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating.  

The Board further finds that the GAFs assigned in this case, ranging from 50 to 60, reflect serious to moderate symptoms, and are consistent with no more than the 50 percent rating herein assigned.  Therefore, 70 percent rating is not warranted at any time during the appeal period.

The provisions of 38 C.F.R. § 3.321(b) provide that where the disability picture is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for the service-connected disability, an extra-schedular evaluation will be assigned.  Consideration of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If the adjudicator determines that this is so, the second step of the inquiry requires the adjudicator to "determine whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires the adjudicator to refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extra-schedular rating is warranted.  Id.   

In this case, the Board finds the evidence in this case does not present such an exceptional disability picture that the available schedular evaluations for the service-connected depression are inadequate.  In this regard, the Board notes that the rating criteria reasonably describe the claimant's disability level and symptoms.  Thun, 22 Vet. App. at 115.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

Effective Date

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

The Veteran is currently service-connected for degenerative disc disease of the lumbar spine.  The record reflects that the Veteran initially filed a claim for service connection for radiculopathy of the lower extremities in January 2008.  An October 2008 rating decision denied service connection for radiculopathy of the lower extremities.  In October 2009, the Veteran submitted a notice of disagreement with the October 2008 rating decision.  In August 2010, the Board remanded the issue for issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1991).  The RO issued a SOC in February 2011 and the Veteran submitted a Form 9 in March 2011 which perfected the appeal.  

Thereafter, in a February 2012 rating decision, the Veteran was granted service connection for radiculopathy of the both lower extremities associated with the lumbar spine disability and assigned effective dates of January 20, 2012.  The Veteran appealed the effective dates assigned for the bilateral lower extremities.   

The record reflects that on VA examination conducted on January 20, 2012, the Veteran was diagnosed as having radiculopathy of both lower extremities related to his service-connected lumbar spine disability.  The Veteran was granted service connection for radiculopathy of both lower extremities based on this examination.  Prior to the January 2012 examination, however, the record indicates that during the course of the appeal, the Veteran complained of radiating pain related to his lumbar spine as early as August 24, 2010.  Here, an August 24, 2010 VA emergency room treatment record documents the Veteran complaints of acute back pain with radicular symptoms in the left leg.  The examiner also noted a prior history of right-sided radicular symptoms.  Medical treatment records following the August 2010 emergency room treatment record also document complaints of bilateral lower extremity radiating pain related to the lumbar spine disability.  Therefore, evidence of radiculopathy associated with the Veteran's lumbar spine disability is shown as early as August 24, 2010, the date of the VA emergency room treatment record.    

As noted above, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this instance, the date it is factually ascertainable that the Veteran was suffering from radiculopathy, was August 24, 2010.  Therefore, the Veteran is entitled to an effective date of August 24, 2010, for the grant of service connection for bilateral lower extremity radiculopathy.    

For reasons and bases expressed above and with consideration of the benefit of the doubt rule, the Board concludes that an effective date of August 24, 2010, for the grant of service connection for bilateral lower extremity radiculopathy, should be granted. The benefit sought on appeal is accordingly allowed to that extent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial evaluation in excess of 50 percent for depression is denied.

An effective date of August 24, 2010, for the grant of service connection for bilateral lower extremity radiculopathy, is granted.


REMAND

As noted in the introduction, the RO has granted an earlier effective date of August 1, 2011, for the grant of TDIU.  However, the Veteran contends that an even earlier effective date for the grant of TDIU is warranted as his employment prior to August 2011 was sheltered employment.   

For purposes of TDIU, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census. Marginal employment may also be held to exist, on a facts found basis -- including but not limited to employment in a protected environment such as a family business or sheltered workshop -- when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The record is unclear as to whether the Veteran's prior employment was sheltered. The Board finds that further AOJ development is necessary to clarify and verify the Veteran's income while employed to determine whether a TDIU is warranted prior to August 1, 2011.  Such development should include contacting the Veteran and requesting detailed income information, as well as information regarding possible sheltered employment, as well as, verifying such income information to the extent possible with the Social Security Administration or any other appropriate agency.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to provide specific income information, as well as information of possibly sheltered employment, for his periods of employment during the appeal period. 
 
 2.  The AOJ should obtain income information regarding the appeal period, from the Social Security Administration  or other appropriate agency, from the appeal period.
 
 3.  When the development requested has been completed, the AOJ should perform any additional development it deems necessary.  Subsequently, the case should again be reviewed by the AOJ on the basis of the additional evidence - to include consideration of whether the Veteran's pre-August 2, 2011 employment was of a marginal nature.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


